UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 27, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33156 First Solar, Inc. (Exact name of registrant as specified in its charter) Delaware 20-4623678 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 350 West Washington Street, Suite 600
